Title: To James Madison from Benjamin W. Crowninshield, 1 July 1816
From: Crowninshield, Benjamin W.
To: Madison, James


        
          Dear Sir,
          Navy Department July 1st. 1816.
        
        I have the honour to acknowledge the receipt of your letter of the 25th ultimo.
        A consultation has been held with Colonel Monroe and the other Secretaries, who concur with me in opinion, that the U.S. Naval Force, now within the Streights of Gibraltar, is amply sufficient to protect us against the Dey of Algiers, or, if requisite, to chastise his injustice.
        Instructions will, therefore, be sent to Commodore Chauncey, authorising him to retain so much of the Force under his command as he shall think the circumstances of the case will justify, and to send to the United States such Vessels as he may judge unnecessary; his discretion may, it is believed, be safely trusted; but any change can be made to meet your wishes.
        The Brig Spark, Captain Nicholson, is now at New York, ready for Sea; and the Secretary of State has been informed that she will wait for any Despatches, that You, or he, may be pleased to send by her.
        The Frigate Macedonian will, I trust, soon arrive from Carthagena, and can perform any service that you may require. A further extension of the Naval Service will, however, necessarily absorb the Appropriations made by Congress, and render an Application for an additional sum indispensable.
        I have it in contemplation to proceed, this Week, towards the North, for the purpose of visiting my family; but the business of the Department is so well arranged, that no inconvenience will, I hope, arise. Mr. Homans will immediately transmit to me any important Communications, which can be as well acted upon there as here. I have the honour to be, With the highest respect, Dear Sir, Your Most Obedt. Servant,
        
          B W Crowninshield
        
      